Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 03/16/2020 has been entered and considered by the examiner.

Drawings
The drawings filed on 03/16/2020, has been accepted for examination.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For the purposes of clarity, while optical fiber(s) has some structure in transmitting signal, optical fiber(s) by itself does not have sufficient structure to perform the function of strain monitoring.





Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (2014/0312215 A1).

Regarding claim 1, Smith discloses a monitoring cable (figs. 1-3)[pars. 0032 and 0034-35], comprising: 
an outer jacket [par. 0036] having a generally rectangular cross-sectional profile (i.e. layer (9/15) and thermoplastic material (14))[pars. 0029-30 and 0032]; 
a strain monitoring unit strain sensing fiber optic assembly (11/28)[pars. 0029 and 0035] disposed within the outer jacket (i.e. layer (9/15) and thermoplastic material (14))[pars. 0029-30 and 0032], the strain monitoring unit comprising a plurality of optical fibers embedded in a potting layer; 
a protective unit (i.e. tubes 12 and 13) disposed within the outer jacket and spaced from the strain monitoring unit, the protective unit comprising an optical fiber (i.e. 16, 17 and 18) disposed within a metal outer jacket [pars. 0030-31 and 0035].
As to claims 2-10, Smith further discloses a structure that is use in a Fiber-Optic Monitoring Cable that is implementing limitations such as, wherein a maximum diameter of the protective unit (i.e. tubes 12 and 13/26) is greater than a maximum diameter of the strain monitoring unit strain sensing fiber optic assembly (11/28)[pars. 0029 and 0035], as can be seen expressly depicted in drawing (figs. 1-3)(claim 2); wherein the protective unit (i.e. tubes 12 and 13/26) is a plurality of protective units, as can be seen expressly depicted in drawing (figs. 1-3) (claim 3); wherein the plurality of protective units (i.e. tubes 12 and 13/26) and the strain monitoring unit strain sensing fiber optic assembly (11/28)[pars. 0029 and 0035] are aligned in a linear array within the outer jacket (claim 4); wherein the strain monitoring unit strain sensing fiber optic assembly (11/28)[pars. 0029 and 0035] and protective unit (i.e. tubes 12 and 13/26) are embedded in the outer jacket, as can be seen expressly depicted in drawing (figs. 1-3) (claim 5); wherein the outer jacket has a rounded rectangular cross-sectional profile [pars. 0015, 0032 and 0035-36], as can be seen expressly depicted in drawing (figs. 1-3) (claim 6); wherein the outer jacket is formed from a low smoke / zero halogen material (i.e. layer (9/15) and thermoplastic material (14))[pars. 0029-30 and 0032] (claim 7); wherein the optical fiber of the protective unit is a plurality of optical fibers, as can be seen expressly depicted in drawing (figs. 1-3) (claim 8); (i.e. layer (9/15) and thermoplastic material (14)) [par. 0029] further comprises a gel disposed within the metal outer jacket (claim 9); and wherein the metal outer jacket is a stainless steel outer jacket [par. 0025](claim 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (2014/0312215 A1) in view of Alan (GB2238112 A, Applicant cited reference) and/or Kemnitz et al. (2012/0174683 A1, reference cited by Applicant).

As to claim 11, Smith teaches of the features of a method for monitoring a rail track is included in a Fiber-Optic Monitoring Cable (figs. 1-3)[pars. 0032 and 0034-35], the method comprising: 
attaching a monitoring cable equipped with fiber optic sensors for monitoring strain, temperature and acoustic vibration along the length, or a portion of the length, of (i.e. the SURF structure) (figs. 1-3)[pars. 0021, 0032 and 0034-35] , the monitoring cable comprising: 
an outer jacket [par. 0036] having a generally rectangular cross-sectional profile (i.e. layer (9/15) and thermoplastic material (14))[pars. 0029-30 and 0032]; 
strain sensing fiber optic assembly (11/28)[pars. 0029 and 0035] disposed within the outer jacket, the strain monitoring unit comprising a plurality of optical fibers embedded in a potting layer (i.e. layer (9/15) and thermoplastic material (14))[pars. 0029-30 and 0032]; 
a protective unit (i.e. tubes 12 and 13) disposed within the outer jacket and spaced from the strain monitoring unit strain sensing fiber optic assembly (11/28)[pars. 0029 and 0035], the protective unit comprising an optical fiber(i.e. 16, 17 and 18)  disposed within a metal outer jacket [par. 0025]; and 
the strain sensing fiber optic assembly (11/28)[pars. 0029 and 0035] monitoring strain monitoring strain, temperature and acoustic vibration along the length, or a portion of the length, of object structure (i.e. the SURF structure [pars. 0017, 0021])[par. 0003]
Smith fail to explicitly specify the monitoring object and/or structure being monitor by the strain sensing fiber optic assembly is monitoring strain of the rail track by measuring movement of the optical fibers of the strain monitoring unit by attaching the monitoring cable to the rail track.
Alan and/or Kemnitz from the same field of endeavor teaches of monitoring a rail track and/ rails in order to detect deformations and/or bending in the at least object by attaching the monitoring cable to the rail track/object is known in the art, Alan (Alan, pages 1, 10-11."... detection of deformations in large engineering structures, such as bridges, and in ships hulls, submarine hulls and railway lines. (depicted fig. 2; 31), length of railway line")(Alan, (figs. 2-3; 32), l-section beam", 35 fibre-optic cable), the strain monitoring unit monitoring pages 10-11."... As a train passes over the line, the computer 39 records changes in length of the cable 35 and hence the deformation of the line 31 produce by the train, and/or Kemnitz (Kemnitz, figs. 7-10, [pars. 0162-164]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Smith in the manner set forth in applicant’s claims, in view of the teachings of Alan and/or Kemnitz in order to improve and enhanced accurate detection of deformations and/or bending in the at least object with a length such as by attaching the monitoring cable to the rail track/object, as per the teachings of Alan and/or Kemnitz.
As to claims 12-20, Smith when modified by Alan and/or Kemnitz, Smith further discloses a structure that is use in a method/system is included in a Fiber-Optic Monitoring Cable that is implementing limitations such as, further comprising monitoring a temperature of the rail track by measuring backscattered light along the optical fiber of the protective unit [pars. 0021, 0025-28] (claim 12); further comprising monitoring acoustics at the rail track by measuring vibrations along the optical fiber of the protective unit or the optical fibers of the strain monitoring unit [pars. 0021, 0025-28 and 0030-31] (claim 13);  wherein the acoustics are monitored by measuring vibrations along the optical fibers of the strain monitoring unit [pars. 0021, 0025-28 and 0030-31] (claim 14); wherein a maximum diameter of the protective unit (i.e. tubes 12 and 13/26) is greater than a maximum diameter of the strain monitoring unit strain sensing fiber optic assembly (11/28)[pars. 0029 and 0035]. as can be seen expressly depicted in drawing (figs. 1-3)(claim 15);  wherein the protective unit is a plurality of protective units (i.e. tubes 12 and 13/26)(claim 16); wherein the plurality of protective units (i.e. tubes 12 and 13/26) and the strain monitoring unit strain sensing fiber optic assembly (11/28)[pars. 0029 and 0035] are aligned in a linear array within the outer jacket, as can be seen expressly depicted in drawing (figs. 1-3) (claim 17); wherein the strain monitoring unit strain sensing fiber optic assembly (11/28) and protective unit (i.e. tubes 12 and 13/26) are embedded in the outer jacket as can be seen expressly depicted in drawing (figs. 1-3)(claim 18); wherein the outer jacket is formed from a low smoke / zero halogen material (i.e. layer (9/15) and thermoplastic material (14))[pars. 0029-30 and 0032] (claim 19); and wherein the protective unit (i.e. layer (9/15) and thermoplastic material (14)) further comprises a gel disposed within the metal outer jacket [par. 0029](claim 20).





Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art monitoring cable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886